Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This communication is a final action in response to amendment filed 02/15/2022. Claims 28-102 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 
Here, the corresponding structure of the means claimed in claims 28-51 would be Fig. 1-2 and the corresponding specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objection
Claim 29, 53, 77 are objected because it appears that the word “received” was missing from this amendment and therefore making the reply message being a slightly different term (received reply text-message v.s. reply text-message). It’s recommended to keep the terminologies consistent. Applicant is also strongly recommended to check for additional inconsistent terms and amend them given the large number of claims.
Claims 100-102 are objected because it appears that “another text-message” should be rephrased to the newly added “other inquiry text-message” in independent claims 28, 52, 76. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-36, 38, 44, 46-51, 52-60, 62, 68, 70-75, 76-84, 86, 92, 94-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann (US20010037264) in view of Carey (US 6714793), further in view of Nagy (US 20030119478).
As per claim 28, Husemann discloses a network server that controls communications between a product or service provider and a mobile device that is associated with a user  customer and has an identifier address, the network server comprising: 
means for preparing an inquiry text-message relating to the provider for transmission to the user customer’s mobile device in response to a communication received from or about the user customer (see at least Husemann, 0055, the merchant 
means for specifying a reply address associated with the provider in the prepared inquiry text-message (see at least Husemann, 0055, the merchant provides customer with a confirmation address (e.g., a special confirmation phone number or a special confirmation e-mail address) by sending this confirmation address to the customer’s mobile phone. See also 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) message to the customer system containing an order ID and the confirmation phone number to dial); 
means for sending the inquiry text-message to the mobile device identifier address over a telecommunications network (see at least Husemann, 0055, the merchant provides customer with a confirmation address (e.g., a special confirmation phone number or a special confirmation e-mail address) by sending this confirmation address to the customer’s mobile phone. See also 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) message to the customer system containing an order ID and the confirmation phone number to dial); and 
means for receiving a reply message to the inquiry text-message from the user customer’s mobile device identifier address over the at least one telecommunications 
means for associating the received reply message with the inquiry text-message based on the specified reply address at which the reply message was received, wherein the reply message authorizes a transaction involving a provider (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number. The merchant may keep a list of open transactions and the respective number in a database. Once the customer’s response (e.g., the customer’s mobile phone number) is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).

Husemann does not explicitly disclose the following limitations:
association is intended to differentiate the received reply message from other received reply text-messages sent from the user customer that have been sent in response to other inquiry text-messages sent to the user customer;
wherein, following association of the received reply text-message with the inquiry text-message, the received reply message is then analyzed by the network server to determine whether the received reply text-message authorizes a transaction involving the provider;


Carrey teaches a server (instant message routing server 24 or instant messenger server 40, Fig. 1) that associates messages received from the same mobile device 36 with different telephone numbers (Fig. 9) so that when the mobile device 36 transmits messages in response to different incoming messages sent from different screennames (Fig. 9), a different phone number is used and server can properly route messages to corresponding chats (see at least Carey, 8:17-40, Each instant message name in the list corresponds to a phone number assigned to the instant message routing server 24. … The server 24 or 40 … assigns a phone number to each new message name entered by the user. The phone numbers assigned are selected from a pool of phone numbers specifically assigned for the purpose. See also 7:10-18, server 24 prepares the received instant message … and sends the prepared instant message to the short message service center 32, where … 32 stores and forwards the instant message to the mobile carrier). Therefore, Carey associates messages received from the same device (received reply text-messages set from user customer and other received reply text-messages) to different phone number (based on specified reply address) to differentiate messages in different chats (differentiate received text message from other reply message responding to other inquiry message sent to the user).
It would have been obvious for one ordinary skilled in the art to combine Carey’s multiple reply message phone number to Husemann’s monitoring of incoming customer response on destination phone number to authorize transaction to arrive at the claimed 
 

Regarding analyzing reply messages, Husemann, while discloses matching incoming phone number to a list of open transactions and phone numbers, does not explicitly disclose wherein the reply message is analyzed by the network server to determine the authorization following association of the received reply text-message with the inquiry text-message. 
Nagy, however, teaches following association of the received reply text-message with the inquiry text-message, the received reply message is then analyzed by the network server to determine whether the received reply text-message authorizes a transaction involving the provider (see at least Nagy, 0042-0043, mobile provider sends the subscriber a short message service (SMS) text message … The subscriber sends back an authorizing SMS text message that includes an amount …, the mPIN …, and the mobile phone number. This message is sent back to the mobile provider … upon receipt of the SMS text message from the subscriber, the mobile provider sends that same message … to … payments engine 14, which maps the incoming message to the real card number … Examiner notes that Nagy’s step is performed after user transmits reply, and therefore is performed after association described in Husemann/Carey. Examiner also notes the passage is supported on the last two paragraphs on page 5 of provisional application)
Therefore it would have been obvious for one ordinary skilled in the art before the invention to combine Nagy’s analyzing incoming message for authorization with Husemann’s 

As per claim 29, Husemann further discloses the network server of claim 28, wherein the reply text-message authorizes a payment to the provider (see at least Husemann, 0057-0058. The merchant may keep a list of open transactions and the respective number in a database. Once the customer’s response (e.g., the customer’s mobile phone number is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).
Husemann, however, does not explicitly disclose the analysis is performed by a network server following association of the received reply text-message as noted in independent claim.
However, as cited above by Nagy’s paragraphs 0042-0043, the server performing analysis subsequent to receiving reply message is taught by Nagy.
	The rationale to combine would persist.

As per claim 30, Husemann further discloses the network server of claim 28, wherein the means for associating the reply text-message determines which inquiry text message to which the reply message corresponds based on the specified reply address at which the received reply text-message is received and also based on the mobile device identifier address that sent the reply text-message (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indication on the phone connection associated with the confirmation phone number of incoming 

As per claim 31, Husemann further discloses the network server of claim 28, wherein the inquiry text-message includes at least one choice that is selectable by the user customer to authorize the transaction in which payment is provided to the provider (see at least Husemann, 0056, if the confirmation is a special number, the customer dials this number with the mobile phone. Examiner’s Note: the customer has a choice as to whether to dial the number to close the transaction).

As per claim 32, Husemann further discloses the network server of claim 28, wherein the reply text-message includes the identifier address of the user customer's mobile device (see at least Husemann, 0057-0058,. The merchant may keep a list of open transactions and the respective number in a database. Once the customer’s response (e.g., the customer’s mobile phone number is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer. See also 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) message to the customer system containing an order ID and the confirmation phone number to dial)

As per claim 33, Husemann further discloses the network server of claim 28, wherein the means for associating the reply text-message with the inquiry text-message generates an association between the identifier address of the user customer's mobile device, a reply address at 

As per claim 34, Husemann further discloses the network server of claim 33, wherein the indication of content of the reply text-message indicates a choice selected by the user customer in the reply text-message (see at least Husemann, 0056, if the confirmation is a special number, the customer dials this number with the mobile phone. Examiner’s Note: the customer has a choice as to whether to dial the number to close the transaction and the received reply text-message to close transaction in itself is an content with an indication of customer’s intention to close such transaction).

As per claim 35, Husemann further discloses the network server of claim 28, wherein the communication that triggers preparation of the inquiry-text message is received via the Internet (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).

As per claim 36, Husemann further discloses the network server of claim 28, wherein the network server communicates with the user customer's mobile device via an SMS gateway and the network server communicates with the provider via the Internet (see at least Husemann, 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or 
 
As per claim 38, Husemann further disclose the network server of claim 28, wherein the provider is a provider of an on-line banking service and the transaction is a banking transaction (see at least Husemann, 0036, typical examples of merchants are: bank, financial institutions agency. See also 0057-0058,. The merchant may keep a list of open transactions and the respective number in a database. Once the customer’s response (e.g., the customer’s mobile phone number is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).

As per claim 44, Husemann further discloses the network server of claim 28, wherein the provider is a car service and the transaction is the generation or confirmation of a car service engagement for the customer (see at least Husemann, 0036, examples of merchants are dealers suppliers).

As per claim 46, Husemann further discloses the network server of claim 28, wherein the network server communicates with a plurality of user customers using mobile devices including the user customer (see at least Husemann, 0057-0058, merchant monitors the incoming call. The merchant may keep a list of open transactions and the respective number in a database).

Carey teaches a network server communicates with a plurality of providers including the provider (see at least Carey, Fig. 9, where different chats are assigned different phone number).
The motivation to combine from claim 28 would persist.

As per claim 47, Husemann further discloses the network server of claim 28, wherein the inquiry text-message is a SMS (Short Message Service) message, MMS (Multimedia Message Service) message or e-mail message (see at least Husemann, 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) message to the customer system containing an order ID and the confirmation phone number to dial).

As per claim 48, Husemann further discloses the network server of claim 28, wherein the reply text-message uses as a foam of communication at least one of the following: SMS (Short Message Service), MMS (Multimedia Message Service), e-mail, Internet mail, voice mail, Web browser, telephony application, call center, video conference, Personal Information Manager, Personal Data Assistant, pager, fax, office equipment or smart card (see at least Husemann, 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) message to the customer system containing an order ID and the confirmation phone number to dial).

As per claim 49, Husemann further discloses the network server of claim 28, wherein the reply address is suitable for SMS (Short Message Service), MMS (Multimedia Message Service), e-mail, Internet mail, voice mail, Web browser, telephony application, call center, video conference, Personal Information Manager, Personal Data Assistant, pager, fax, office equipment or smart card address (see at least Husemann, 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) message to the customer system containing an order ID and the confirmation phone number to dial).

As per claim 50, Husemann further discloses the network server of claim 28, wherein the identifier address is A-subscriber's number, Calling Line Identity, e-mail address or IP address (see at least Husemann, 0057-0058,. The merchant may keep a list of open transactions and the respective number in a database. Once the customer’s response (e.g., the customer’s mobile phone number is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).

As per claim 51, Husemann discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a communications provider and the transaction is the generation or configuration of a communication connection for the user customer.
Nagy teaches wherein the provider is a communications provider and the transaction is the generation or configuration of a communication connection for the user customer (see at least Nagy, 0042-0043, In the replenishment process, mobile provider sends the subscriber a short message service (SMS) text message alerting the subscriber of a low time balance.)


As per claim 100, Husemann discloses the network server of claim 28, but does not explicitly disclose wherein the reply address is one of a plurality of available reply addresses and is different from a reply address used for another text-message sent to the customer’s identifier address.
Carey teaches wherein the reply address is one of a plurality of available reply addresses and is different from a reply address used for another text-message sent to the customer’s identifier address (see at least Carey, 8:17-40, Each instant message name in the list corresponds to a phone number assigned to the instant message routing server 24. … The server 24 or 40 … assigns a phone number to each new message name entered by the user. The phone numbers assigned are selected from a pool of phone numbers specifically assigned for the purpose. See also Fig. 9 for a list of different phone numbers).
The rationale to combine would persist from claim 28.

Claims 52-60, 62, 68, 70-75, 76-84, 86, 92, 94-99, 101-102 contain limitations substantially similar to claims 28-36, 38, 44, 46-51, 100 and are herein rejected under similar rationale set forth above. Please also see Fig. 5 of Huseman for hardware structure used to implement Huseman

s 37, 39, 42-43, 45, 61-63, 66-67, 69, 85-87, 90-91, 93 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann in view of Carey, further in view of Nagy, even further in view of Goheen (US 5724520).
As per claim 37, Husemann discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a booking system for booking a reservation.
Goheen teaches booking tickets over a network (see at least Fig. 3, central computer, abstract, a system of issuing electronic authorization for activities such as airline reservations)
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Goheen’s airline reservation merchant with Huseman’s merchants for the purpose of selling airline tickets (Goheen: abstract).

As per claim 39, Husemann discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a provider of an on-line, travel agency service and the transaction is the purchase of a ticket
Huseman, however, teaches merchant can be online merchants (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).
Goheen teaches wherein the provider is a provider of an on-line, travel agency service and the transaction is the purchase of a ticket (see at least Fig. 3, central computer, abstract, a system of issuing electronic authorization for activities such as airline reservations)
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Goheen’s airline reservation merchant with Huseman’s merchants for the purpose of selling airline tickets (Goheen: abstract).


As per claim 42, Husemann discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a hotel and the transaction is the generation or confirmation of a hotel room reservation for the user customer.
Huseman, however, teaches merchant can be online merchants (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).
Goheen teaches purchasing hotel reservation over a network (see at least Fig. 3, central computer; abstract, a system of issuing electronic authorization for activities such as airline reservations. The system may be utilized for hotel reservations).
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Goheen’s hotel reservations with Huseman’s merchants for the purpose of booking hotel (Goheen: abstract).

As per claim 43, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the provider is an airline and the transaction is the generation or confirmation of an airline reservation for the user customer.
Huseman, however, teaches merchant can be online merchants (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).

Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Goheen’s airline reservation merchant with Huseman’s merchants for the purpose of selling airline tickets (Goheen: abstract).

As per claim 45, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a provider of an on-line, ticket service and the transaction is the purchase of a ticket
Huseman, however, teaches merchant can be online merchants (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).
Goheen teaches wherein the provider is a provider of an on-line, ticket service and the transaction is the purchase of a ticket (see at least Fig. 3, central computer, abstract, a system of issuing electronic authorization for activities such as airline reservations)
Therefore, it would be obvious for one ordinary skilled in the art at the time of of the invention to combine Goheen’s airline reservation merchant with Huseman’s merchants for the purpose of selling airline tickets (Goheen: abstract).

Claims 61, 63, 66-67, 69, 85-87, 90-91, 93 contain limitations substantially similar to claims 37-39, 42-43, 45 and are herein rejected under similar rationale set forth above.

s 40-41, 44, 64-65, 68, 88-89, 92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann in view of Carey, further in view of Nagy, even further in view of Halavais (US 7754361)
As per claim 40, Husemann discloses the network server of claim 28, but does not explicitly disclsoe wherein the provider is in the healthcare field and the transaction is the generation or confirmation of a healthcare appointment for the customer.
Huseman, however, teaches merchant can be online merchants (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).
Halavais teaches using internet to book healthcare appointments (see at least Halavais, 1:13-31, invention relates to activity such as doctor’s appointment. A customer can go to the internet and select the activity they want)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Halavais’ doctor’s appointment with Huseman’s online merchant for the purpose of booking a doctor’s appointment (Halavais: 1:13-31).

As per claim 41, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a vehicle maintenance organization and the transaction is the generation or confirmation of a vehicle maintenance appointment for the user customer.
Huseman, however, teaches merchant can be online merchants (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).


Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Halavais’ car service appointment with Huseman’s online merchant for the purpose of booking a car service appointment (Halavais: 1:13-31).

As per claim 44, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a car service and the transaction is the generation or confirmation of a car service engagement for the user customer despite disclosing that the merchant can be a dealer supplier. To the extent that a dealer supplier is not explicitly stated as a car dealer, Halavais teaches having car service appointment.
Huseman, however, teaches merchant can be online merchants (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).
Halavais teaches using internet to book vehicle maintenance appointments (see at least Halavais, 1:13-31, invention relates to activity such as an appointment to have their car lubed. Customer can go to the internet and select the activity they want)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Halavais’ car service appointment with Huseman’s online merchant for the purpose of booking a car service appointment (Halavais: 1:13-31).

Claims 64-65, 68, 88-89, 92 contain limitations substantially similar to claims 40-41, 44 and are herein rejected under similar rationale set forth above.

Response to Argument
Regarding Applicant’s argument on 112 rejection
Applicant’s argument is moot in view of the amendment. Examiner would note that it appears that the claim amendment also introduced some inconsistencies in claim terminologies, please see the objection above.
Regarding Applicant’s argument directed to 103 rejection.
Applicant’s argument is moot in view of the new grounds of rejection based on newly cited prior arts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628